Case 3:17-cv-01375-DMS-MDD Document 667-2 Filed 03/10/19 PageID.38048 Page 1 of 4




                          EXHIBIT A
Case 3:17-cv-01375-DMS-MDD Document 667-2 Filed 03/10/19 PageID.38049 Page 2 of 4
                       CONFIDENTIAL UNDER PROTECTIVE ORDER


                                                                       Page 1
  1         UNITED STATES INTERNATIONAL TRADE COMMISSION
  2                            Washington, DC
  3    In the matter of
  4    CERTAIN MOBILE ELECTRONIC                      INVESTIGATION NO:
       DEVICES AND RADIO FREQUENCY                    337-TA-1065
  5    AND PROCESSING COMPONENTS
       THEREOF
  6

       _________________________________/
  7

  8

  9

 10

 11

 12              ** TRANSCRIPT MARKED CONFIDENTIAL **
 13                   ** UNDER PROTECTIVE ORDER **
 14       VIDEOTAPED DEPOSITION OF ARJUNA SIVASITHAMBARESAN
 15                        Palo Alto, California
 16                     Thursday, February 15, 2018
 17

 18

 19

 20

 21

 22

 23    Reported By:
 24    LINDA VACCAREZZA, RPR, CLR, CRP, CSR. NO. 10201
 25    JOB NO. 138016

                    TSG Reporting - Worldwide    800-702-9580
Case 3:17-cv-01375-DMS-MDD Document 667-2 Filed 03/10/19 PageID.38050 Page 3 of 4
                                 CONFIDENTIAL UNDER PROTECTIVE ORDER

                                            Page 158                                                   Page 159
  1   was more about the security and cryptography behind    1   with my attorneys here.
  2   the system. And frankly, I didn't think my idea        2      Q. Do you believe you should be the sole
  3   was patentable because it's applying a well known      3   inventor of that patent?
  4   concept.                                               4         MR. O'NEILL: Objection.
  5      Q. But a patent was granted on your idea,           5         THE WITNESS: I'm not sure I'm qualified
  6   Mr. Siva?                                              6   to answer that because I don't think the idea is
  7         MR. O'NEILL: Objection.                          7   patentable. I didn't think that it was.
  8         THE WITNESS: A patent was granted in             8   BY MR. HAMSTRA:
  9   relation to flashless boot, more around the            9      Q. You also haven't read the patent, correct?
 10   security side of things.                              10      A. So pertaining to my idea, I didn't think
 11   BY MR. HAMSTRA:                                       11   my idea was patentable. I haven't read the patent.
 12      Q. I'm sorry. My question was unclear. You         12      Q. You don't know what's recited in the
 13   understand that the Qualcomm's '949 patent which      13   claims of the '949 patent, correct?
 14   you claim to have invented issued, correct?           14      A. Based on what I had said earlier, I think
 15      A. Can you repeat the question again? I            15   my understanding is that the '949 patent does cover
 16   think something broke up.                             16   my idea, at least at some level.
 17      Q. Sorry. Are you familiar with Qualcomm's         17      Q. What is that understanding based on?
 18   '949 patent relating to flashless boot?               18      A. It is based on discussions with my
 19         MR. O'NEILL: Objection. Asked and               19   attorneys here.
 20   answered.                                             20      Q. So your understanding that the '949 patent
 21         THE WITNESS: I'm aware of that patent.          21   covers your idea is based only on discussions with
 22   BY MR. HAMSTRA:                                       22   attorneys; is that fair?
 23      Q. And you understand that that patent did         23         MR. O'NEILL: Objection.
 24   issue?                                                24         THE WITNESS: So I have a certain
 25      A. I was made aware of it when I first met         25   understanding of the '949 patent, and I believe it

                                            Page 160                                                   Page 161
  1   refers to my idea.                                     1   same -- for the same domain.
  2   BY MR. HAMSTRA:                                        2      Q. Is it your understanding that Qualcomm is
  3      Q. And that belief is based on what your            3   accusing iPhones with Qualcomm modems of
  4   attorneys told you, correct?                           4   infringement?
  5      A. I think that's not correct.                      5      A. I'm only aware of --
  6      Q. What is your belief that the '949 patent         6         MR. O'NEILL: Let me just stop you. To
  7   refers to your idea based on?                          7   the extent you can only answer that based on
  8      A. My understanding is that the '949 patent         8   privileged communications that you have had with
  9   refers to the same design effectively outlined in      9   your counsel, I instruct you not to answer.
 10   this document here, Exhibit 22.                       10   Otherwise, you can answer.
 11      Q. And what is that understanding you just         11         THE WITNESS: I only know it in the
 12   described that the '949 patent refers to the same     12   context of flashless boot.
 13   design outlined in Exhibit 22 based on?               13   BY MR. HAMSTRA:
 14      A. So I have some understanding that there's       14      Q. You only know what in the context of
 15   some litigation between Qualcomm and Apple over       15   flashless boot?
 16   flashless boot. And given that I came up with the     16      A. So I know I'm being deposed here today in
 17   idea for flashless boot, or my idea, I'm assuming     17   the context of my work on flashless boot. And I
 18   that Qualcomm is -- the patent is the same idea.      18   believe this patent was brought up.
 19      Q. Why would you make that assumption?             19      Q. Going back a little bit. You understand
 20      A. So I presented this idea. There were            20   that the '949 patent describes the design outlined
 21   several hoops by which I got it finally made plan     21   in Exhibit 22, correct?
 22   of record on the iPhone 4S and we shipped with it.    22         MR. O'NEILL: Objection. He's says he's
 23   So that was -- I know that my design was on that      23   never reviewed it.
 24   product. And my understanding of the litigation is    24         THE WITNESS: To really confirm that, I
 25   that it is in context of that product in the          25   have to read the patent itself.



                                                                                                                 41
                            TSG Reporting - Worldwide               800-702-9580
Case 3:17-cv-01375-DMS-MDD Document 667-2 Filed 03/10/19 PageID.38051 Page 4 of 4
                                 CONFIDENTIAL UNDER PROTECTIVE ORDER

                                            Page 162                                                   Page 163
  1   BY MR. HAMSTRA:                                        1   describing?
  2      Q. Which you've never done, correct?                2         MR. O'NEILL: Objection.
  3      A. I believe that's true.                           3         THE WITNESS: This is quite a large
  4      (Exhibit 23 was marked for identification.)         4   document, but I can go based on the title. The
  5   BY MR. HAMSTRA:                                        5   supplement to streaming download protocol.
  6      Q. The court reporter has handed you Exhibit        6   BY MR. HAMSTRA:
  7   23, supplement to streaming download protocol, a       7     Q. And do you recall anything about this
  8   Qualcomm specification, dated July 20th, 2007,         8   Qualcomm specification we are looking at, Exhibit
  9   bearing Bates number APL-QC1065_02503572 through       9   23?
 10   02503597.                                             10     A. Is there a specific section you want me to
 11      A. Okay.                                           11   see whether it looks familiar?
 12      Q. Mr. Siva, do you see a watermark on the         12     Q. Go ahead and flip through it.
 13   first page here?                                      13     A. There's a lot of pages here.
 14      A. Yes.                                            14     Q. Well, let just ask you a couple specific
 15      Q. And is it your understanding that this          15   questions. Can you turn to Page 22, ending in
 16   watermark indicates that you downloaded the           16   Bates numbers 593.
 17   specification on March 17, 2010?                      17         Actually, strike that. I'm not going to
 18      A. I do see that.                                  18   ask any further questions about this.
 19      Q. If you turn to Page 4 of Exhibit 23?            19         Mr. Siva, is there any of your testimony
 20      A. What is the last few digits?                    20   today that you would like to change?
 21      Q. 575.                                            21     A. No.
 22          And do you see Section 1.1, "Purpose"?         22     Q. Did you rehearse any questions and answers
 23      A. Okay.                                           23   with your attorneys today or yesterday?
 24      Q. Let me switch gears a second, actually.         24         MR. O'NEILL: Objection. Instruct the
 25   Do you have an understanding of what Exhibit 23 is    25   witness not to answer on the grounds of attorney-

                                            Page 164                                                   Page 165
  1   client privilege.                                      1   now, if there's a practice question and answer, I
  2          (Instruction not to answer.)                    2   think so.
  3         MR. HAMSTRA: The fact of whether you             3         MR. O'NEILL: So the question is: Did we
  4   practiced questions and answers is privileged?         4   talk about any questions yesterday? Because that
  5         MR. O'NEILL: What do you mean, questions         5   seems to get into the substance of what we were
  6   and answers?                                           6   talking about.
  7   BY MR. HAMSTRA:                                        7   BY MR. HAMSTRA:
  8      Q. Mr. Siva, did counsel practice with you          8      Q. Let me ask a different question, then.
  9   the examination, an examination he expects to --       9   Did you receive any scripted questions and answers
 10   strike that.                                          10   yesterday, Mr. Siva?
 11         Did counsel practice with you the               11         MR. O'NEILL: Just to clarify, you're
 12   questions he intends to ask you today?                12   talking physically receive scripted questions?
 13         MR. O'NEILL: I instruct the witness not         13         MR. HAMSTRA: Yes.
 14   to answer on attorney-client privilege grounds what   14         THE WITNESS: No.
 15   we have discussed in our meeting yesterday.           15         MR. HAMSTRA: Subject to my earlier
 16           (Instruction not to answer.)                  16   complaints about his inability to cover some topics
 17         MR. HAMSTRA: What substance would the           17   as to Intel and as to after his departure in 2013,
 18   answer to that question reveal?                       18   I have no further questions.
 19         MR. O'NEILL: So we are allowed to inquire       19         MR. O'NEILL: Okay. Why don't we go off
 20   into your witness's prep? Is that what we are         20   for a few minutes and try to get thing lined up.
 21   opening up here?                                      21         THE VIDEOGRAPHER: The time is 5:43 p.m.
 22         MR. HAMSTRA: If --                              22   We are off the record.
 23         MR. O'NEILL: Like what you actually did         23         (Recess taken from 5:43 p.m. to 5:44 p.m.)
 24   with them in the room?                                24         THE VIDEOGRAPHER: The time is 5:44 p.m.
 25         MR. HAMSTRA: At the level I'm asking you        25   We are on the record. This marks the end to DVD



                                                                                                                 42
                            TSG Reporting - Worldwide               800-702-9580
